Citation Nr: 9908339	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-08 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently rated as 50 percent disabling.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to an increased rating for bilateral hearing loss 
disability, currently evaluated as 50 percent disabling, and 
denied the veteran's petition to reopen his claim of 
entitlement to service connection for a neck disability.  The 
veteran subsequently perfected an appeal of that decision.  A 
hearing on this claim was held in Atlanta, Georgia, on 
December 7, 1998, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to an increased 
rating for tinnitus.  However, at the December 1998 hearing 
he withdrew his appeal of this claim.  See 38 C.F.R. § 20.204 
(1998).  Accordingly, this issue is no longer before the 
Board for appellate consideration.  

Additionally, the veteran raised a new claim for entitlement 
to service connection for an ear disorder manifested by 
drainage, dizziness, and headaches.  This issue has not been 
developed by the RO and is referred to the RO for appropriate 
disposition. 

The veteran's petition to reopen his claim of entitlement to 
service connection for a neck disability will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased rating for 
bilateral hearing loss disability has been developed.

2.  The most recent examination shows Level I auditory acuity 
in the right ear, and Level II auditory acuity in the left 
ear, with speech discrimination results of 96 percent 
bilaterally.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his hearing loss disability constitute a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for the veteran's bilateral hearing loss 
disability was originally granted in an April 1990 Board 
decision.  In October 1990, the RO issued a decision 
assigning the veteran's newly service-connected hearing loss 
disability a 10 percent rating, effective April 18, 1986, the 
date of his claim.  In a February 1996 decision, the RO 
increased the evaluation of the veteran's bilateral hearing 
loss disability to 50 percent, effective August 11, 1994, the 
date of his claim. 

Hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Pursuant to 38 C.F.R. § 4.85, 
"[e]xaminations are conducted using the controlled speech 
discrimination tests together with the results of the pure 
tone audiometry test."  A numeric designation of impaired 
efficiency is assigned based upon the results of the above 
tests, and a percentage evaluation is reached by correlating 
the results in each ear.  38 C.F.R. §§ 4.85, 4.87 (1998).  
The latest VA hearing examination was conducted in February 
1998.  The examination reported an average pure tone 
threshold of 62.5 decibels in the left ear and 52.5 decibels 
in the right ear, with speech discrimination of 96 percent 
bilaterally.  A formulaic application of these findings 
translates to a numeric designation of hearing impairment at 
level II for the left ear and level I for the right ear.  
38 C.F.R. § 4.87, Table VI.  A hearing impairment at these 
levels establishes a noncompensable evaluation.  38 C.F.R. 
§ 4.87, Table VII.  The Board notes that the veteran 
testified at his December 1998 hearing that he has increasing 
symptomatology in his ears such as drainage and dizziness.  
These symptoms are not factors which are eligible for 
consideration when evaluating the severity of his hearing 
loss, but constitute a new claim which has been referred to 
the RO for disposition.  With regard to his hearing loss, he 
is currently receiving a 50 percent rating based on 
audiological test results from a December 1995 VA examination 
report.  The RO's decision granting the increase does not 
address the fact that this examination report indicated that 
the test results were not reliable for rating.  However, the 
prior evaluation is not before the Board, and because the 
current February results establish hearing levels much 
improved from those reported in December 1995, there is no 
current evidence to support an award of an increased rating 
for hearing impairment.  Accordingly, a higher rating for 
bilateral hearing loss disability is not warranted.  

The United States Court of Appeals of Veterans Claims (Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1988) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

An increased rating for bilateral hearing loss disability is 
denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
petition to reopen his claim of entitlement to service 
connection for a neck disability.  During his December 1998 
hearing before a member of the Board, the veteran testified 
that he received treatment for his neck at Martin Army 
Hospital in 1962 following a motor vehicle accident.  It is 
unclear from the record whether any attempt has been made to 
obtain these treatment records.  Additionally, the veteran 
testified that he had received treatment from a Dr. Bare in 
1988 for his neck, from Dr. Howell for the period from 1964 
to the present, and at the VA medical facility in Decatur, 
Georgia for the past two years.  He also stated that there 
are employment examination records from his job at Lockheed 
after discharge.  Because these records would be probative of 
the veteran's claim, the Board finds that attempts should be 
made to obtain these records and associate them with the 
claims file.  To further this goal, the RO should contact the 
veteran and request that he provide full names, addresses and 
treatment dates for Drs. Bare and Howell, and an address and 
name of who to contact at Lockheed.  The RO should also 
contact Martin Army Hospital and attempt to get any 1962 
treatment records as well as the treatment records at the VA 
medical center in Decatur, Georgia.

Additionally, the record indicates that at his April 1989 VA 
examination the veteran informed the examiner that he had re-
injured his neck in 1988 and had surgery at that time.  The 
examination confirmed that there was a surgical scar in the 
cervical spine area.  No mention of this intervening injury 
was made at the veteran's December 1998 hearing, no treatment 
records regarding this injury are of record, and other than 
those statements provided in the examination report, the 
veteran has not addressed this injury.  Because information 
regarding his 1988 injury of the neck is probative of his 
claim, the Board finds that the RO should contact the veteran 
and request that he identify any treatment, other than Dr. 
Bare, that he had in connection with his 1988 injury, such as 
emergency room records and private treatment records.  He 
should also relate the circumstances surrounding this injury.  
If the veteran wishes the RO to obtain any identified 
records, he should provide the necessary information and the 
appropriate releases for private records.

Finally, the Board notes that the veteran asserts that Dr. 
Bare and others have informed him that x-rays and other 
examinations of his cervical spine reveal that the injury to 
his neck is decades old, that is, it occurred when he was in 
service.  To clarify any possible date of onset of the 
veteran's neck problems, the Board requests that the RO 
schedule the veteran for an orthopedic examination of his 
neck, with x-rays to be taken.  The examiner should render an 
opinion as to the date of onset of the veteran's current neck 
disability and whether it is related to his period of service 
or any potential intervening injury.  Additionally, upon 
remand the veteran should be given the opportunity to add any 
recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he obtain and submit the 
treatment records for Drs. Bare and 
Howell, and the records from Lockheed.  
In the event that he wants the RO to 
obtain these records, he should submit 
the full names, addresses and dates of 
treatment for Drs. Bare and Howell, along 
with signed authorizations for the 
release of private medical records.  He 
should also provide the name and address 
of the person to contact at Lockheed to 
obtain those records along with an 
authorization for their release.  

2.  Additionally, the RO should request 
that the veteran identify any facilities 
or doctors who treated him in connection 
with his 1988 neck injury, and provide 
names, addresses, and dates of treatment 
for these medical records along with 
signed authorizations for their release, 
if he wants the RO to obtain them.  In 
connection with his 1988 neck injury, the 
RO should also request that he provide 
more details regarding this incident as 
the record is not complete on this 
matter.  Finally, he should be notified 
that if he has any additional lay or 
medical evidence he wishes to submit to 
support his claim he may do so, 
particularly evidence which may not 
currently be in the claims file.

3.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Decatur, 
Georgia, from January 1996 to the 
present, as well as attempting to obtain 
any 1962 treatment records pertaining to 
the veteran from Martin Army Hospital.

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an orthopedic examination of his cervical 
spine disability.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to this 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
should be specifically requested to 
provide opinions as to the approximate 
date of onset of any current neck 
disability and as to whether any current 
neck disability is etiologically related 
to the veteran's active service and/or 
the result of trauma therein, 
specifically, the examiner should discuss 
any clinical findings in cervical spine 
x-rays which may reveal the age of the 
veteran's cervical spine disability.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


